UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-32733 RESOURCE CAPITAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-2287134 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 712 5th Avenue, 12th Floor, New York, New York 10019 (Address of principal executive offices) (Zip code) (212) 506-3870 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes R No The number of outstanding shares of the registrant’s common stock on August 3, 2012 was 88,183,777 shares. (Back to Index) (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Income (Unaudited) Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss)(Unaudited) Three and Six Months Ended June 30, 2012 and 2011 5 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Six Months Ended June 30, 2012 6 Consolidated Statements of Cash Flows (Unaudited) Three and Six Months Ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements – June 30, 2012 (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 3. Quantitative and Qualitative Disclosures about Market Risk 74 Item 4. Controls and Procedures 76 PART II OTHER INFORMATION Item 6. Exhibits 77 SIGNATURES 79 (Back to Index) (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investment securities, trading Investment securities available-for-sale, pledged as collateral, at fair value Investment securities available-for-sale, at fair value Loans held for sale Property available-for-sale − Investment in real estate Loans, pledged as collateral and net of allowances of $12.4 million and $27.5 million Loans receivable–related party Investments in unconsolidated entities Interest receivable Deferred tax asset Intangible assets Prepaid expenses Other assets Total assets $ $ LIABILITIES Borrowings $ $ Distribution payable Accrued interest expense Derivatives, at fair value Accrued tax liability Deferred tax liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized 8.50% Series A cumulative redeemable preferred shares, liquidation preference $25.00 per share, 268,720 shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 86,266,500 and 79,877,516 shares issued and outstanding (including 1,638,906 and 1,428,931 unvested restricted shares) 86 80 Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements (Back to Index) 3 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Interest income: Loans $ Securities Interest income − other Total interest income Interest expense Net interest income Rental income Dividend income − − Fee income Total revenues OPERATING EXPENSES Management fees − related party Equity compensation − related party Professional services Insurance Rental operating expense General and administrative Depreciation and amortization Income tax expense Total operating expenses OTHER REVENUE (EXPENSE) Net impairment losses recognized in earnings ) Net realized gain on investment securities available-for-sale and loans Net realized and unrealized gain on investment securities, trading Provision for loan losses ) Gain on the extinguishment of debt − − Other expenses ) Total other revenue (expense) ) ) NET INCOME Net income allocated to preferred shares ) − ) − NET INCOME ALLOCABLE TO COMMON SHARES $ NET INCOME PER SHARE – BASIC $ NET INCOME PER SHARE – DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − DILUTED DIVIDENDS DECLARED PER SHARE $ The accompanying notes are an integral part of these statements (Back to Index) 4 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income: Reclassification adjustment for gains included in net income − − Unrealized (losses) gains on available-for-sale securities, net ) ) ) Reclassification adjustments associated with unrealized losses from interest rate hedges included in net income 55 56 Unrealized losses on derivatives, net ) Total other comprehensive (loss) income ) ) ) Comprehensive income (loss) $ $ ) $ $ The accompanying notes are an integral part of these statements (Back to Index) 5 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2012 (in thousands, except share and per share data) (Unaudited) Common Stock Shares Amount Preferred Stock- Series A Additional Paid-In Capital Accumulated Other Comprehensive Loss Retained Earnings Distributions in Excess of Earnings Total Stockholders’ Equity Balance, January 1, 2012 $
